Title: From Thomas Jefferson to Robert Smith, 3 May 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th: J. to mr Smith.
                     May 3. 08.
                  
                  I inclose you a petition from a woman (Mary Barnett) who complains that her son of 13. years of age, is detained against her will in the Naval military service. having never before received an application of the kind in that department, I know not what are the rules there. but in the land service we have had many cases of enlistment of infants, and there the law is considered to be, and our practice in conformity, as follows. an infant is considered as incapable of binding himself by enlistment, and may at any time be reclaimed by a parent, guardian, next friend, or may quit of his own accord. on complaint from a parent Etc. we direct the officer to enquire into the fact of infancy, & if he believes him under age he discharges him. if he believes him of full age, we advise the parent Etc. that he may take out a Habeas corpus & have the fact tried before an impartial judge. if enlisted with the consent of the parent Etc. it must be by indentures as prescribed by law for an apprentice or servant, this being the only mode of obligation in which the law will compel specific execution. in case of a verbal or a common written subscription of engagement, even with consent of the parent, damages only can be recovered for withdrawing from it.   I presume the rules in the Navy department must be the same, as we must conform ourselves to the law in all departments. I directed the woman to call on me again tomorrow. will you be so good as to enable me to give her an answer. Affectionate salutations.
               